DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Hassan et al. (US 7,910,068 B2), Koseoglu et al. (US 9,463,427 B1), and Cao et al. (CN 110591763 A).
Regarding claim 1, Hassan et al. discloses a submerged propylene hydration micro-interface strengthening reaction system, comprising: a reactor, configured for providing a reaction site for a deionized water and propylene to prepare isopropanol (see Abstract; figures 1-2; and column 3, line 21 through column 12, line 12).
Koseoglu et al. discloses a catalyst placer (catalyst reactor basket) is disposed in a reactor, the catalyst placer is in a cylindrical ring shape and is coaxial with the reactor, small holes are respectively and uniformly disposed on an inner side wall and an outer side wall of the catalyst placer, an upper end surface and a lower end surface of the catalyst placer are respectively closed by an annular blind plate, a cavity of the catalyst placer is loaded with a catalyst, the catalyst placer is immersed in a reactant (see Abstract; figures 1-4; and column 2, line 32 through column 5, line 33).
Cao et al. discloses a micro-interface generator (2) in a slurry bed reactor (2) (see Abstract; figure 1; detailed description; and claim 1).
	The prior art references fail to disclose or suggest a submerged propylene hydration micro-interface strengthening reaction system, comprising a reactor wherein the reactor is composed of a fully mixing flow reaction zone and a reflux reaction zone; the fully mixing flow reaction zone is disposed in a bottom of the reactor and is used for loading the deionized water, the propylene and the catalyst and providing a reaction space for a propylene hydration reaction; the reflux reaction zone is disposed in a top of the reactor and is used for refluxing and treating unreacted propylene and reacting the unreacted propylene again with the deionized water; a micro-interface generator, configured for converting a pressure energy of a gas and/or a kinetic energy of a liquid into a bubble surface energy and for transferring the bubble surface energy to a gas reactant, and for breaking the gas reactant and the propylene to form micron-scale bubbles with a diameter of ≥ 1 μm and < 1 mm, so as to improve a mass transfer area between the gas reactant and a liquid reactant, reduce a thickness of a liquid membrane, and reduce a mass transfer resistance;
wherein the micro-interface generator comprises: a first micro-interface generator, being a pneumatic micro-interface generator, wherein the first micro-interface generator is located in the fully mixing flow reaction zone of the reactor; the first micro-interface generator is used for breaking the propylene to form first micron-scale bubbles, and after the breaking is completed, the first micron-scale bubbles are output to the fully mixing flow reaction zone of the reactor and are mixed with the deionized water in the fully mixing flow reaction zone of the reactor to form a first gas-liquid emulsion; and a second micro-interface generator, being a hydraulic micro-interface generator, wherein the second micro-interface generator is located in a reflux reaction zone in the reactor; the second micro-interface generator is used for breaking and entraining unreacted propylene at an upper portion of the reflux reaction zone of the reactor to form second micron-scale bubbles; the second micron-scale bubbles are mixed with the deionized water to form a second gas-liquid emulsion; and the second gas-liquid emulsion is output to the fully mixing flow reaction zone to perform a butt filtration with the first gas-liquid emulsion output by the first micro-interface generator, so that the unreacted propylene participates in a reaction again; 
wherein the second micro-interface generator is located inside the catalyst placer; and
a circulating unit, in communication with the reactor and the micro-interface generator, for adjusting a temperature of the reactant in the reactor, providing an entrainment power for the micro-interface generator, and providing a circulating power for the reactant in the reactor to circulate along the catalyst placer to an outside of the catalyst placer, so that the reactant is fully in contact with the catalyst.
Claim 3 depend on claim 1.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 8, Hassan et al. discloses a method for the synthesis of alcohol (see Abstract) and a reactor (see Abstract; figures 1-2; and column 3, line 21 through column 12, line 12).
Koseoglu et al. discloses a catalyst placer (catalyst reactor basket) (see Abstract; figures 1-4; and column 2, line 32 through column 5, line 33).
Cao et al. discloses a micro-interface generator (2) in a slurry bed reactor (2) (see Abstract; figure 1; detailed description; and claim 1).
The prior art references fail to disclose or suggest a submerged propylene hydration micro-interface strengthening reaction method, comprising: 
Step 1: transmitting, by means of a the third pump body, a deionized water along a deionized water transmission pipe into a reactor; 
Step 2: transmitting, by means of a first pump body, a propylene to a first micro- interface generator along a propylene transmission main pipe and a first propylene transmission pipe, and simultaneously transmitting the propylene to the second micro- interface generator along the propylene transmission main pipe and a second propylene transmission pipe;
Step 3: operating the first micro-interface generator to break the propylene to form first micron-scale bubbles, and after the breaking is completed, the first micron-scale bubbles are output to a fully mixing flow reaction zone of the reactor and are mixed with the deionized water in the fully mixing flow reaction zone of the reactor so as to form a first gas-liquid emulsion; operating a second micro-interface generator to break and entrain unreacted propylene at an upper portion of the reflux reaction zone of the reactor to form second micron-scale bubbles; the second micron-scale bubbles are mixed with the deionized water to form a second gas-liquid emulsion; and the second gas-liquid emulsion is output to the fully mixing flow reaction zone to perform a butt filtration with the first gas-liquid emulsion output by the first micro-interface generator, so that the unreacted propylene participates in a reaction again; in the reactor, the first gas-liquid emulsion and the second first gas-liquid emulsion generated from the propylene and the deionized water within the reactor are in contact with the catalyst placer and reacted to produce an isopropanol; 
Step 4: an exhaust gas in the reactor in the Step 3 is discharged along an exhaust gas discharge pipe, and a subsequent exhaust gas treatment is performed; and
Step 5: with generation of the isopropanol in the Step 3, operating a circulation unit to perform a heat exchange treatment on the product, adjusting a temperature of the reactant in the reactor, providing an entrainment power for the micro-interface generator, and providing a circulation power for the reactant in the reactor to circulate along the catalyst placer to an outside of the catalyst placer.
Claims 6-7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 depend on claim 5.
Claim 9 depend on claim 8.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 28, 2022, with respect to the previously objection to the specification and objection to claim 8 and the 112(b) rejection of claims 5 and 8 have been fully considered and are persuasive.  The previously objection to the specification and objection to claim 8 and the 112(b) rejection of claims 5 and 8 have been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters:

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending “a the third pump body” (see page 5, 5th paragraph and page 13, 4th paragraph) to “a third pump body”.  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  The examiner suggests amending “a deionized water pump body” (see line 9) to “a third pump body” and “the deionized water pump body’ (see line 10-11) to “the third pump body”, since “a third pump body” is disclosed in the specification.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The examiner suggests amending “a deionized water pump body” (see line 3) to “a third pump body”, since “a third pump body” is disclosed in the specification.  Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774